EXHIBIT 21 SUBSIDIARIES OF PALL CORPORATION Pall Corporation owns 100% of the outstanding capital stock of those companies listed below, except where otherwise noted: State or Other Jurisdiction Name of Company of Incorporation Medsep Corporation Delaware Pall Acquisition LLC Delaware Pall Aeropower Corporation Delaware Pall Biomedical, Inc. Delaware Pall Industrial Membranes LLC Delaware Pall Life Sciences Puerto Rico, LLC Puerto Rico Pall – PASS US, LLC Delaware Russell Associates Inc. Maryland Gelman Sciences, Inc. Michigan Pall Austria Filter GesmbH Austria Pall (Canada) Limited Canada Pall Do Brasil Brazil Pall Europe Limited (a) England Pall France S.A.S. France Pall Deutschland Beteiligungs GmbH Germany Pall Deutschland Holding GmbH & Co. KG Partnership (c) Germany Pall Italia S.R.L. Italy Pall Manufacturing UK Limited England Gelman Ireland Ltd. Ireland Pall Netherlands B.V. (a), (d) The Netherlands PLLN C.V. Partnership (b), (d) The Netherlands Pall Norge AS Norway Pall Espana S.A. Spain Pall Norden AB Sweden Pall (Schweiz) A.G. Switzerland Argentaurum A.G. Switzerland Pall Asia International Ltd. Hong Kong Pall India Private Ltd. India PT Pall Filtration Indonesia Indonesia Nihon Pall Ltd. Japan Pall New Zealand Limited New Zealand Pall Filtration Pte. Ltd. Singapore Pall Singapore Taiwan Branch Holding Company Pte. Ltd. Singapore Pall Korea Ltd. South Korea Pall Corporation Filtration and Separations (Thailand) Ltd. Thailand Pall Australia Pty LTD Australia (a) Contributed to PLLN C.V. a Netherlands Partnership (b) General Partner: Pall-PASS US, Inc.; Limited Partner: Pall Corporation (c) General Partner: Pall Deutschland Beteiligungs GmbH; Limited Partner: Pall Corporation (d) On July 28, 2006, PLLN C.V. sold approximately 79% of its interest in Pall Europe Limited to Pall Netherlands B.V. All subsidiaries listed above are included in the Company’s consolidated financial statements. The list does not include inactive subsidiaries.
